—In an action to recover damages for breach of contract, the defendants appeal from so much of a judgment of the Supreme Court, Nassau County (Schmidt, J.), dated April 18, 1997, as, upon the granting of those *689branches of the plaintiffs’ motion which were for summary judgment against the defendants Joseph Sala and Five Towns Pontiac, Inc., is in favor of the plaintiffs and against the defendants Joseph Sala and Five Towns Pontiac, Inc., in the principal sum of $190,000.
Ordered that the appeal of Five Towns Toyota, Ltd., is dismissed, as that defendant is not aggrieved by the portion of the judgment appealed from (see, CPLR 5511); and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
Under the circumstances of this case, the Supreme Court properly granted the plaintiffs’ motion for summary judgment. After the plaintiffs made out a prima facie showing of entitlement to judgment as a matter of law, the appellants offered nothing but conclusory assertions and failed to present any genuine factual issues which would preclude summary relief (see, Zuckerman v City of New York, 49 NY2d 557).
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.